 


109 HCON 56 IH: Expressing the sense of the Congress that the United States should not ratify the Law of the Sea Treaty.
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 56 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Paul (for himself, Mrs. Jo Ann Davis of Virginia, and Mr. Duncan) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the United States should not ratify the Law of the Sea Treaty. 
 
Whereas the United Nations Convention on the Law of the Sea (hereafter referred to as the Law of the Sea Treaty) was conceived as a result of the New International Economic Order, a political agenda of the United Nations to transfer wealth and technology from the industrial countries to communist and undeveloped countries; 
Whereas, in 1982, President Ronald Reagan announced that the United States would not become a signatory to the Law of the Sea Treaty; 
Whereas, in 1994, a separate Agreement that purported to amend the Treaty was deemed unacceptable to the Senate Foreign Relations Committee; 
Whereas the Law of the Sea Treaty affirms the oceans as the Common Heritage of Mankind, and dictates that oceanic resources should be shared among all mankind; 
Whereas the Law of the Sea Treaty would cede 70 percent of the world’s surface to the control of the United Nations; 
Whereas the Law of the Sea Treaty creates the International Seabed Authority, which will for the first time in history grant a United Nations entity the authority to directly impose fees, which are really taxes, on private enterprises and countries for seabed mining, offshore oil platforms, and other raw material recovery activities; 
Whereas the Law of the Sea Tribunal, created by this treaty, has claimed jurisdiction over the territorial seas and economic zones of coastal countries, as well as jurisdiction over the onshore economic activities in coastal countries that might affect the oceans, and could rule in a manner contrary to United States military, counterterrorism, and commercial interests; and 
Whereas the Law of the Sea Treaty would be an unprecedented surrender of the sovereignty of the United States to the United Nations and violate the United States principle of consent of the governed: Now, therefore, be it  
 
That it is the sense of the Congress that the United States should not ratify the Law of the Sea Treaty. 
 
